DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant’s arguments and claim amendments filed June 6, 2022 have been entered into the file. Currently, claims 1 and 8 are amended; claims 2 and 4-6 are cancelled; claims 9 and 10 are withdrawn; resulting in claims 1, 3, 7, 8, and 11 pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2019/0063722, previously cited) in view of Tsuruta et al. (JP 2003-127283, machine translation previously provided), Yuzawa et al. (US 2002/0031620, previously cited), Saricam et al. (“Polyester Usage for Automotive Applications”, previously cited), and Hayashi et al. (JP 2020-019148, machine translation via EPO provided).
Regarding claims 1, 8, and 11, Sugiyama et al. teaches a resin component (31; molded article) comprising a veneer (1; sliced veneer) made of a natural wood having unevenness in the form of conduits formed on a surface thereof ([0031], [0045]), an adherence layer (2; first transparent base material) formed of a light-transmitting film ([0034]), a pattern printed layer (9; printed layer) formed on the rear surface of the adherence layer, and a concealment layer (3) formed on a rear surface of the pattern printed layer ([0049], see Fig. 2B reproduced below). Sugiyama et al. further teaches that the resin component (31; molded article) comprises a reinforcement layer (5; resin layer) joined to the rear surface of the wooden decorative board through concealment layer (3) and adhesive layer (4) ([0049], Fig. 2B).

    PNG
    media_image1.png
    221
    482
    media_image1.png
    Greyscale

Fig. 2B in Sugiyama et al. (US 2019/0063722) showing a resin component (31) comprising a veneer (1) having a pattern printed layer (9) formed on a rear surface of a veneer (1) through adherence layer (2) and further comprising a concealment layer (3), an adhesive layer (4), and a reinforcement layer (5).

Although Sugiyama et al. teaches that the adherence layer can be formed of a light-transmitting film to transmit light from the light source toward the veneer ([0034]), the reference does not expressly teach a second transparent base material covering a surface of the printed layer or a material of the first and second transparent base materials.
However, in the analogous art of wooden decorative materials, Tsuruta et al. teaches a decorative sheet (3) comprising a printed wood grain pattern layer (35; printed layer) sandwiched between two transparent thermoplastic resin layers (31, 34; first and second transparent base materials) so that the wood grain pattern is protected from damage due to scratches or exposure to solvents by the two resin layers (Fig. 6, [0022]). Tsuruta et al. further teaches that the material of the transparent thermoplastic resin layers can be selected from a variety of thermoplastic resins, including polyethylene terephthalate, acrylic-based resins, or polycarbonate resin ([0013], [0020], [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resin component of Sugiyama et al. by providing second transparent base material covering a surface of the printed layer so that that the printed layer is directly sandwiched between two transparent base materials and by selecting an appropriate material for the transparent base materials such as a polycarbonate film, as taught by Tsuruta et al., for the benefit of protecting the printed layer from damage.
With respect to the claimed nonwoven fabric layer, Sugiyama et al. in view of Tsuruta et al. does not expressly teach a nonwoven fabric layer covering a surface of the second transparent base material opposite the printed layer. However, in the analogous art of wooden decorative materials, Yuzawa et al. teaches a wood-based decorative article (21; molded article) used for decoration of interior equipment for automotive vehicles, furniture, household appliances, and the like (Abstract, [0002]). The wood-based decorative article (21) comprises a veneer sheet (20; wooden decorative board) and a substrate (15; resin layer) integrally joined to the rear surface of the veneer sheet by injection molding ([0101], Fig. 5).
The veneer sheet comprises a veneer (11; sliced veneer) formed of sliced wood such as walnut or maple, and a non-woven fabric (19) bonded to the veneer by an adhesive (18) ([0046], [0076], [0086], [0100], Fig. 5). Yuzawa et al. teaches that the non-woven fabric is interposed between the veneer and the substrate in order to prevent cracking of the veneer, thereby enhancing workability, and to function as an anchoring layer for the substrate ([0047], [0078]). Yuzawa et al. further teaches that the non-woven fabric is transparent so as to allow light to pass through to the surface of the veneer in order to achieve the decorative effects of the invention ([0046]-[0047]).
Since Sugiyama et al. and Yuzawa et al. both relate to wooden veneer-based decorative materials that display decorative effects upon being backlit by a light source, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wooden decorative board of Sugiyama et al. in view of Tsuruta et al. by including a light-transmitting nonwoven fabric layer on a rear surface thereof (i.e. covering a surface of the second transparent base material opposite the printed layer), as taught by Yuzawa et al., in order to reinforce and prevent cracking of the veneer and to function as an anchor for the injection molding resin while maintaining the light-transmitting properties of the wooden decorative board.
Although Yuzawa et al. teaches that the reinforcing non-woven fabric can be formed of polyester or vinylon ([0092]), the reference does not expressly teach that the non-woven fabric can be made of PET or PE. However, in the analogous art of nonwoven materials for automotive applications, Saricam et al. teaches that polyethylene terephthalate (PET) is the predominant fiber used in the manufacturing of automotive textiles due to its low cost, high abrasion and heat resistance, and high strength and stiffness (Abstract; p. 71, Table 3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wooden decorative board of Sugiyama et al. in view of Tsuruta et al. and Yuzawa et al. by selecting PET as the material of the nonwoven fabric layer, as suggested by Saricam et al., according to its suitability for use in automotive textiles due to its low cost and desirable mechanical properties.
With respect to the claimed sliced veneer, although Sugiyama et al. teaches that the veneer can be impregnated with an impregnation material ([0045]) and Yuzawa et al. teaches that the veneer sheet can be made of thinly sliced wood such as walnut or maple and can be impregnated with a transparent synthetic resin such as polyethylene glycol in order to improve the dimensional stability and to increase the transparency thereof ([0012], [0048], [0076], [0088]), the combination of references does not expressly teach that the sliced veneer is impregnated with polyethylene glycol having a molecular weight of 1000 or more and 2000 or less.
However, in the analogous art of impregnated wooden veneer materials, Hayashi et al. teaches a wood building material comprising a sliced veneer having a thickness of 0.1 to 3 mm which is impregnated with a dimension stabilizing resin such as a polyalkylene glycol ([0024], [0038]-[0039]). Hayashi et al. teaches that the polyalkylene glycol can be polyethylene glycol and preferably has a molecular weight of 200 to 20000 so as to achieve the desired solubility in water and adsorptivity to the cell wall of the wood veneer ([0023]-[0025]). Hayashi et al. further teaches that in order to create a high-class feel for the surface of the wood building material, the wood of the sliced veneer can be hard maple, cherry, walnut, or the like [0018]. Hayashi et al. further teaches that the type and molecular weight of dimensional stabilizing resin can be optimized according to the tree species, grain, and thickness of the wood used for the sliced veneer and further teaches an exemplary embodiment where hard maple is impregnated with PEG2000 (i.e. PEG having a molecular weight of 2000) ([0062]-[0063], [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wooden decorative board of Sugiyama et al. in view of Tsuruta et al., Yuzawa et al., and Saricam et al. by selecting a molecular weight for the polyethylene glycol impregnating resin within the claimed range, as taught by Hayashi et al., for the benefit of increasing the dimensional stability and transparency of the sliced veneer by using a resin having the appropriate solubility in water and adsorptivity to the cell walls of the veneer. Furthermore, it would have been obvious to one of ordinary skill in the art to select an appropriate tree species for the sliced veneer, such as hard maple or cherry, according to the desired appearance of the wooden decorative board.
Regarding claim 3, Sugiyama et al. in view of Tsuruta et al., Yuzawa et al., Saricam et al., and Hayashi et al. teaches all of the limitations of claim 1 above, and Sugiyama et al. further teaches that the printed layer is formed of a layer having a light-transmitting property (9; pattern printed layer, [0051]) and a layer having no light-transmitting property (3; concealment layer, [0035]).
Regarding claim 7, Sugiyama et al. in view of Tsuruta et al., Yuzawa et al., Saricam et al., and Hayashi et al. teaches all of the limitations of claim 1 above, and Sugiyama et al. further teaches that the second surface of the veneer may be provided with a treatment, such as a hard coating (protective layer), depending on the desired weather resistance of the resin component [0043].

Claims 1, 3, 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2019/0063722, previously cited) in view of Tsuruta et al. (JP 2003-127283, machine translation previously provided), Yuzawa et al. (US 2002/0031620, previously cited), Saricam et al. (“Polyester Usage for Automotive Applications”, previously cited), Hamada et al. (JP H11227104, machine translation via EPO provided), and Hiraku et al. (US 2008/0020222).
Regarding claims 1, 8, and 11, Sugiyama et al. teaches a resin component (31; molded article) comprising a veneer (1; sliced veneer) made of a natural wood having unevenness in the form of conduits formed on a surface thereof ([0031], [0045]), an adherence layer (2; first transparent base material) formed of a light-transmitting film ([0034]), a pattern printed layer (9; printed layer) formed on the rear surface of the adherence layer, and a concealment layer (3) formed on a rear surface of the pattern printed layer ([0049], see Fig. 2B reproduced below). Sugiyama et al. further teaches that the resin component (31; molded article) comprises a reinforcement layer (5; resin layer) joined to the rear surface of the wooden decorative board through concealment layer (3) and adhesive layer (4) ([0049], Fig. 2B).

    PNG
    media_image1.png
    221
    482
    media_image1.png
    Greyscale

Fig. 2B in Sugiyama et al. (US 2019/0063722) showing a resin component (31) comprising a veneer (1) having a pattern printed layer (9) formed on a rear surface of a veneer (1) through adherence layer (2) and further comprising a concealment layer (3), an adhesive layer (4), and a reinforcement layer (5).

Although Sugiyama et al. teaches that the adherence layer can be formed of a light-transmitting film to transmit light from the light source toward the veneer ([0034]), the reference does not expressly teach a second transparent base material covering a surface of the printed layer or a material of the first and second transparent base materials.
However, in the analogous art of wooden decorative materials, Tsuruta et al. teaches a decorative sheet (3) comprising a printed wood grain pattern layer (35; printed layer) sandwiched between two transparent thermoplastic resin layers (31, 34; first and second transparent base materials) so that the wood grain pattern is protected from damage due to scratches or exposure to solvents by the two resin layers (Fig. 6, [0022]). Tsuruta et al. further teaches that the material of the transparent thermoplastic resin layers can be selected from a variety of thermoplastic resins, including polyethylene terephthalate, acrylic-based resins, or polycarbonate resin ([0013], [0020], [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resin component of Sugiyama et al. by providing second transparent base material covering a surface of the printed layer so that that the printed layer is directly sandwiched between two transparent base materials and by selecting an appropriate material for the transparent base materials such as a polycarbonate film, as taught by Tsuruta et al., for the benefit of protecting the printed layer from damage.
With respect to the claimed nonwoven fabric layer, Sugiyama et al. in view of Tsuruta et al. does not expressly teach a nonwoven fabric layer covering a surface of the second transparent base material opposite the printed layer. However, in the analogous art of wooden decorative materials, Yuzawa et al. teaches a wood-based decorative article (21; molded article) used for decoration of interior equipment for automotive vehicles, furniture, household appliances, and the like (Abstract, [0002]). The wood-based decorative article (21) comprises a veneer sheet (20; wooden decorative board) and a substrate (15; resin layer) integrally joined to the rear surface of the veneer sheet by injection molding ([0101], Fig. 5).
The veneer sheet comprises a veneer (11; sliced veneer) formed of sliced wood such as walnut or maple, and a non-woven fabric (19) bonded to the veneer by an adhesive (18) ([0046], [0076], [0086], [0100], Fig. 5). Yuzawa et al. teaches that the non-woven fabric is interposed between the veneer and the substrate in order to prevent cracking of the veneer, thereby enhancing workability, and to function as an anchoring layer for the substrate ([0047], [0078]). Yuzawa et al. further teaches that the non-woven fabric is transparent so as to allow light to pass through to the surface of the veneer in order to achieve the decorative effects of the invention ([0046]-[0047]).
Since Sugiyama et al. and Yuzawa et al. both relate to wooden veneer-based decorative materials that display decorative effects upon being backlit by a light source, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wooden decorative board of Sugiyama et al. in view of Tsuruta et al. by including a light-transmitting nonwoven fabric layer on a rear surface thereof (i.e. covering a surface of the second transparent base material opposite the printed layer), as taught by Yuzawa et al., in order to reinforce and prevent cracking of the veneer and to function as an anchor for the injection molding resin while maintaining the light-transmitting properties of the wooden decorative board.
Although Yuzawa et al. teaches that the reinforcing non-woven fabric can be formed of polyester or vinylon ([0092]), the reference does not expressly teach that the non-woven fabric can be made of PET or PE. However, in the analogous art of nonwoven materials for automotive applications, Saricam et al. teaches that polyethylene terephthalate (PET) is the predominant fiber used in the manufacturing of automotive textiles due to its low cost, high abrasion and heat resistance, and high strength and stiffness (Abstract; p. 71, Table 3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wooden decorative board of Sugiyama et al. in view of Tsuruta et al. and Yuzawa et al. by selecting PET as the material of the nonwoven fabric layer, as suggested by Saricam et al., according to its suitability for use in automotive textiles due to its low cost and desirable mechanical properties.
With respect to the claimed sliced veneer, although Sugiyama et al. teaches that the veneer can be impregnated with an impregnation material ([0045]) and Yuzawa et al. teaches that the veneer sheet can be made of thinly sliced wood such as walnut or maple and can be impregnated with a transparent synthetic resin such as polyethylene glycol in order to improve the dimensional stability and to increase the transparency thereof ([0012], [0048], [0076], [0088]), the combination of references does not expressly teach that the sliced veneer is impregnated with polyethylene glycol having a molecular weight of 1000 or more and 2000 or less.
However, in the analogous art of automobile interior parts, Hanada et al. teaches a natural wood decorative plate comprising a natural wood veneer made from a tree species such as melapi or maple having a thickness of 0.2 mm and impregnated with PEG having a molecular weight of 1500 ([0020]-[0022], [0028]). Hamada et al. teaches that the polyethylene glycol has a molecular weight in the range of 400 to 2000 so as to reduce the residue left over after thermal compression and so that the veneer can be softened to enable bending without cracking ([0005], [0013], [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wooden decorative board of Sugiyama et al. in view of Tsuruta et al., Yuzawa et al., and Saricam et al. by selecting a molecular weight for the polyethylene glycol impregnating resin within the claimed range, as taught by Hamada et al., for the benefit of softening the veneer to increase the flexibility thereof and reducing the amount of residue left over after impregnation.
Although Sugiyama et al. teaches that the tree species of the veneer is not particularly limited ([0039]-[0041], [0052]), and Yuzawa et al. and Hamada et al. both teach that the veneer can be formed from maple (Yuzawa et al., [0076]; Hamada et al., [0020]), the combination of references does not expressly teach that the veneer is made from a tree species selected from the group consisting of bird’s eye maple, cherry, and satin sycamore.
However, in the analogous art of vehicle interior materials, Hiraku et al. teaches a resin-impregnated wood board having a thickness of 0.1 to 1 mm made of bird’s eye maple which is impregnated with a polyethylene glycol derivative ([0043], [0080], [0194]). Hiraku et al. teaches that wooden structures made from the resin-impregnated wood board have high dimensional stability and high moisture resistance and are usable for vehicle interior applications ([0186], [0193]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wooden decorative board of Sugiyama et al. in view of Tsuruta et al., Saricam et al., Yuzawa et al., and Hamada et al. by selecting bird’s eye maple as the tree species for the sliced veneer, as taught by Hiraku et al., based on its suitability for use as a wood veneer material in vehicle interior applications.
Regarding claim 3, Sugiyama et al. in view of Tsuruta et al., Yuzawa et al., Saricam et al., Hamada et al., and Hiraku et al. teaches all of the limitations of claim 1 above, and Sugiyama et al. further teaches that the printed layer is formed of a layer having a light-transmitting property (9; pattern printed layer, [0051]) and a layer having no light-transmitting property (3; concealment layer, [0035]).
Regarding claim 7, Sugiyama et al. in view of Tsuruta et al., Yuzawa et al., Saricam et al., Hamada et al., and Hiraku et al. teaches all of the limitations of claim 1 above, and Sugiyama et al. further teaches that the second surface of the veneer may be provided with a treatment, such as a hard coating (protective layer), depending on the desired weather resistance of the resin component [0043].

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejection of claim 6 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is moot in light of Applicant’s cancellation of the claim in the response filed June 6, 2022.
The previous rejection of claim 8 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is overcome by Applicant’s amendment to the claim in the response filed June 6, 2022.

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 4-7 of the remarks filed June 6, 2022, with respect to amended claim 1 have been considered but are moot because they do not address the combination of references being used in the rejections above.
The Applicant argues on pages 5-6 that the previously applied references do not disclose the newly added limitations of claim 1 directed to the tree species and the molecular weight of PEG. In light of the amendments to claim 1, Hayashi et al. and Hamada et al. in view of Hiraku et al. are each used in combination with Sugiyama et al., Tsuruta et al., Yuzawa et al., and Saricam et al. in the rejections above to address the new limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785